Citation Nr: 0614950	
Decision Date: 05/22/06    Archive Date: 06/02/06

DOCKET NO.  03-22 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected bilateral pes 
planus with hallux valgus and plantar warts, status post 
multiple surgical procedures involving both feet, including 
bunionectomies, tenotomies, capsulotomies and nail revision, 
currently evaluated as 50 percent disabling.

2.  Entitlement to an increased disability rating on an 
extraschedular basis for service-connected scar, donor site 
of left hip, currently evaluated as 10 percent disabling.

3.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).

4.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance of another person.

ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from September 1971 to June 1972.

Procedural history

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio which denied increased disability 
ratings for his service-connected bilateral foot and left hip 
disabilities, entitlement to TDIU and entitlement to special 
monthly compensation based on need for aid and attendance.  

In a decision dated June 16, 2004, the Board denied the 
veteran's claim of entitlement to an increased disability 
rating for the bilateral foot disability.  
The Board did, however, assign a separate 10 percent 
evaluation for a scar on the veteran's left foot.  The Board 
granted an increased rating, 10 percent, for the donor site 
scar on the left hip.  The claims for TDIU and special 
monthly compensation based on the need for aid and attendance 
were remanded for further evidentiary development.  

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In February 2005, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Partial Remand.  In 
that Joint Motion, the parties noted that the veteran did not 
contest the assigned schedular disability ratings.  The 
parties asserted, however, that the Board had failed to 
provide adequate reasons and bases for its finding that 
increased disability ratings were not warranted for bilateral 
foot and left hip disabilities on an extraschedular basis 
pursuant to 38 C.F.R. § 3.321(b).  See the February 2005 
Joint Motion for Partial Remand, page 2.  

An Order of the Court dated February 9, 2005 granted the 
motion and remanded the veteran's increased rating claims 
solely for consideration of an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b) (2005).

In June 2005, the Board remanded the issue of entitlement to 
an increased rating for the service-connected bilateral foot 
disability on an extraschedular basis for additional 
evidentiary and procedural development.  In a December 2005 
supplemental statement of the case, the RO determined that 
consideration of the veteran's bilateral foot disability on 
an extraschedular basis was not warranted.     

This appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  

Representation

The Board notes that the veteran was previously represented 
by Richard A. LaPointe, who resigned his power of attorney 
effective March 1, 2006.  The RO informed the veteran of this 
in a March 2006 letter and asked him if he would like to 
choose another representative for his claims.  No reply has 
been received as of this date.  If the veteran so wishes, he 
may choose another representative while this case is in 
remand status.


REMAND

The veteran is asking for consideration of entitlement to an 
increased disability rating for his service-connected 
bilateral foot and left hip scar disabilities on an 
extraschedular basis.  He is also seeking TDIU and special 
monthly compensation.  For the reasons detailed below, this 
case must be remanded for additional evidentiary and 
procedural development.  

Reasons for remand

The left hip issue

As noted in the Introduction, the Court Order called upon the 
Board to consider both the bilateral foot disability and the 
left hip disability on an extraschedular basis.  The Board's 
June 2005 remand, for reasons which are obscure, only 
referred to the foot disability.  The RO accordingly did not 
deal with the left hip disability.  

Pursuant to the Court's remand instructions, the RO must 
consider the left hip disability on an extraschedular basis.

 Noncompliance with prior remand instructions

As noted in the Introduction, in June 2004 the Board remanded 
the veteran's claims of entitlement to TDIU and entitlement 
to special monthly compensation based on the need for regular 
aid and attendance of another person.  The June 2004 remand 
instructed the RO to provide the veteran with further notice 
pursuant to the VCAA and also provide the veteran with a VA 
examination to determine eligibility for TDIU and special 
monthly compensation.  The RO was then to readjudicate the 
two claims.  

The veteran has been provided with proper VCAA notice as to 
these two claims.  See a July 14, 2004 VCAA letter.  However, 
there is no indication in the claims folder that the veteran 
has been provided with a VA examination to determine whether 
the veteran is totally disabled based on individual 
unemployability due to his service-connected disabilities and 
whether his service-connected disabilities render the veteran 
so helpless as to need the regular aid and attendance of 
another person.  [As was noted in the June 2004 remand, the 
Board indicated that the veteran, who is not receiving a 
single disability rating at 100 percent, is not eligible for 
special monthly compensation due to being housebound.  See 
the June 2004 remand, page 30.]  Moreover, the RO did not 
readjudicate these claims.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court 
held that compliance with remand instructions is neither 
optional nor discretionary.  The Court further held that 
where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  In the absence of both appropriate evidentiary 
development and readjudication of these claims, the case must 
be returned to the RO.

VA treatment records

The veteran has indicated in a July 2004 statement that he 
has received recent treatment at the VA outpatient clinic in 
Youngstown, Ohio.  The Board believes that updated treatment 
records from the Youngtown outpatient clinic, if existing, 
should be associated with the veteran's VA claims folder.  
 
Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should request all treatment 
records pertaining to the veteran from 
the Youngstown outpatient clinic since 
February 2002 (the date of the most 
current treatment record from that 
facility).  Any records obtained from 
that facility should be associated 
with the veteran's VA claims folder.

2.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise to determine the 
effect of the veteran's service-
connected disabilities on his 
employability and on the claimed need 
for aid and attendance.  The examiner 
should review the veteran's claims 
folder and render an opinion, in light 
of the veteran's entire medical 
history, as to whether: (1) it is as 
likely as not (50 percent or greater 
likelihood) that the veteran is unable 
to secure and follow a substantially 
gainful occupation by reason of his 
service-connected disabilities (i.e., 
the foot disabilities and the left hip 
disability); and (2) whether the 
veteran's service-connected 
disabilities: (a) render him unable to 
tend to the basic functions of self 
care without regular assistance from 
another person; or (b) render him 
vulnerable to the hazards and dangers 
incident to his environment.  If the 
examiner deems it necessary, the 
veteran should undergo additional VA 
examination and/or diagnostic testing.  
The examiner's report should be 
associated with the veteran's VA 
claims folder.  

3.  After undertaking any additional 
development deemed by it to be 
appropriate, VBA should then 
readjudicate the veteran's claims for 
entitlement to increased disability 
ratings for the veteran's bilateral 
foot and left hip scar disabilities on 
an extraschedular basis, entitlement 
to TDIU and entitlement to special 
monthly compensation based on need for 
aid and attendance.  If the benefits 
sought on appeal remain denied, in 
whole or in part, the veteran should 
be provided a supplemental statement 
of the case and given an appropriate 
opportunity to respond.  Thereafter, 
the case should be returned to the 
Board for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005). 


